 PRECISION BUILDERSPrecision Builders, R.S., Inc.and its alter ego RFSGeneral Contracting,Inc., d/b/a RFS Founda-tionand CarpentryandCarpenters'DistrictCouncil of St. Louis, affiliated with UnitedBrotherhood of Carpenters and Joiners ofAmerica,AFL-CIO. Case 14-CA-19481August 14, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn January 27, 1989,Administrative Law JudgeClaude R. Wolfe issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief, and hasdecided to affirm the judge's rulings, findings, andconclusions'and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,Precision Builders, R.S., Inc.and its alterego,RFS General Contracting,Inc.,d/b/a RFSFoundation and Carpentry,Festus,Missouri,its of-ficers, agents, successors, and assigns,shall take theaction set forth in the Order as modified.1.Delete paragraph 2(a), and reletter presentparagraph 2(b) as 2(a).2.Insertthefollowingasparagraphs 2(b)through (d) and reletter all subsequent paragraphsaccordingly."(b)Comply with the terms and conditions ofthe collective-bargaining agreement between theUnion and the Home Builders Associated to which'We agree with the judge that the General Counsel showed by a pre-ponderance of the evidence that a purpose behind the creation of Re-spondent RFS General Contracting was to evade responsibilities imposedby the Act.We therefore find it unnecessary in this case to address theconcerns raised by Chairman StephensChairman Stephens agrees that the evidence establishes that PrecisionBuilders,R.S., Inc.,and RFS General Contracting,Inc constitute both asingle employer and alter egos.He disagrees,however,with the judge'sobservation that a motive to evade obligations under the Act is unneces-sary to the alter ego finding in this case,i e, a case in which two entitieswere both in existence during the time they were alleged to constitutealter egosWithout the motive finding,the alter ego test is indistinguish-able from the single employer test.The alter ego cases in which a findingof unlawful motive may be dispensed with are the disguised continuancecases, i.e, those in which one entity has disappeared and has been suc-ceeded by another that is indistinguishable from it in certain specified re-spects See,e.g,Advance Electric,268 NLRB 1001,1004 (1984)8We shall modify the judge's recommended Order to conform withhis notice105Precision Builders,R.S., Inc.,and RFS GeneralContracting,Inc. are bound retroactively to Sep-tember 1,1987, and prospectively until such timeas proper and timely notice of cancellation is givenin the manner set forth in that agreement."(c)Make whole the unit employees by transmit-ting the contributions owed to the Union's healthand welfare,pension,vacation and holiday, andother funds pursuant to the terms of the collective-bargaining agreement with the Union,and by reim-bursing unit employees for any medical,dental, orany other expenses ensuing from its unlawful fail-ure to make such requested contributions."(d)Make whole the unit employees for anywages lost as a result of its failure to comply withthe terms of the collective-bargaining agreement,with interest."Mary J.Tobey, Esq.,for the General Counsel.Daniel C. McCarthy,Esq., for the Respondent.Jeffrey E.Hartnett,Esq.,for the Union.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge. Thisproceeding was litigated before me at St. Louis, Missou-ri,on September 6 and 7, 1988,pursuant to charges andamended charges filed on May 3 and June 23, 1988, re-spectively,and complaint issued June 23, 1988.The com-plaint alleges that(1) Precision Builders, R.S., Inc. (Pre-cision)established RFS General Contracting,Inc., d/b/aRFS Foundry and Carpentry(RFS) as its alter ego; (2)Precision and RFS are a single employer as well as alteregos; and(3) that RFS, as a subordinate instrument anddisguised continuation of Precision,has, since on orabout September 1, 1987, violated Section 8(a)(5) and (1)of the National Labor Relations Act (Act) by refusing toapply to its employees the terms and conditions of a cur-rent collective-bargaining agreement between Precisionand the Union.Respondent denies it has violated theAct.Upon the entire record, including the stipulations ofthe parties and my observation of the demeanor of thewitnesses as they testified,and after considering the post-trialbriefs of the parties, I make the following findingsand conclusions.1.JURISDICTIONPrecision is a Missouri corporation engaged in thebuilding and construction industry,with an office andplace of business in Festus,Missouri.During the calen-dar year ending December 31, 1987, Precision, in thecourse and conduct of these business operations, per-formed services valued in excess of $50,000 directly toTaylor-Morley-Simon,Inc. and other enterprises locatedwithin the State of Missouri,each of which enterprisessatisfies an appropriate standard for the assertion of juris-296 NLRB No. 15 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdiction bythe Boardother thansolely an indirect stand-ard.RFS is, and has been since on or about September 1,1987, a corporationwith an officeand place of businessinFestus,Missouri,and is a contractor in the buildingand constructionindustryengaged in the constructionand installation of foundations and related work. Basedupon a projection of its operationsfor the 12-monthperiod beginning September 1, 1987, at which time itcommenced its business operations,RFS, in the courseand conduct of its operations describedabove,will annu-ally performservices valued in excessof $50,000 directlytoK & A JonesEnterprises,Inc., and other enterpriseslocated within the State of Missouri,eachof which en-terprisessatisfies an appropriate standard for the asser-tion of jurisdictionby theBoard other than solely an in-direct standard.Precision and RFS are each an employer engaged incommercewithin themeaning of the NationalLabor Re-lations Act.II.LABOR ORGANIZATIONCarpenters'DistrictCouncil of St.Louis, affiliatedwith United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO (the Union)isa labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary Findings of FactThere is little dispute regarding the factsset forth bystipulationof theparties and additional evidence in therecord.It is the meaning of these facts, viewed as awhole,whichis at issue.Home Builders Association(the Association)is an or-ganization composed of employers engaged in the build-ing and construction industry which exists for the pur-pose,among others, of representing its employer-mem-bers in negotiating and administering collective-bargain-ing agreements with various labor organizations,includ-ing the Union.Precision was an employer-member of theAssociation from September 12, 1986,through Septem-ber 1987, and during that time Precision authorized theAssociation to represent it in negotiating and administer-ing collective-bargaining agreements. Since May 1, 1986,the Union has been the designated exclusive collective-bargaining representative of certain employees of mem-bers of the Association, and since said date,the Unionhas been recognized as such by the Association. Suchrecognition has been embodied in a collective-bargainingagreement effectiveby itstermsfor theperiodMay 1,1986, throughApril30, 1989(theAssociationAgree-ment).The unit of employeesset forthin this agreementis a unit appropriatefor thepurposes of collective bar-gaining within the meaningof the Act.On September 12, 1986,Precision and the Union, pur-suant to Section8(f) of theAct, entered into the afore-said agreement between the Association and the Union.Since that date, the Union has been and is the exclusiverepresentative of Precision's employees included in theunit described abovefor thepurposes of collective bar-gaining with respect to rates of pay, wages, hours of em-ployment,and otherterms and conditionsof employ-ment.Theseemployees are allthoseperformingfounda-tion andcarpentry work.Precision was incorporatedby Raymond F. Smith Jr.in September 1986.1 He and his wife Kathleen S. Smitheachowned 50 percent of the stockin the corporationand were its only directors.The initialcapitalization ofPrecision consisted of a Small Business Administrationloan of $150,000 and a $50,000 loanfrom ClaytonMaupin, the stepfather of Smith. The corporate officerswere Raymond and Kathleen Smith,presidentandsecretary/treasurerrespectively,but Kathleen Smith wasemployed full time as a medicalsecretaryand did not ac-tually doany hands-on work forthe corporation untilabout June1987. The activestaff consisted of Ron Kali-cak, theoffice managerwho ran the office,made bids onjobs,and generallytook care ofall financial details, anofficesecretary,and Smithwho supervised all the fieldwork. From thebeginning, Precisionperformed most ofitswork for Taylor-Morley-Simon, Inc. (Taylor-Morley),a general contractor.This workconsisted of constructingconcrete foundations and performingcarpentrywork.About 60 percent of the work involved foundations. Theremainder was carpentry.Kalicak unexpectedlyabandoned his employment inMay 1987, and left withoutexplanation.Afterhis depar-ture,the SmithsdiscoveredPrecision's taxes had notbeen paid,the companyhad lost money because bidsmade by Kalicak had been too low, and Precision's fi-nances were generallyinvery bad shape. Alarmed atfindingtheircapital seriouslydepletedand theirrecordsin disarray,the Smiths in late June 1987 consulted an at-torney who referred them to Kay Walker,a financialconsultant.2WalkerobtainedPrecision'sfinancialrecords and caused them to be examinedby his brotherGene Walker, anaccountant.This examination by GeneWalker took about 3weeks and revealed Precision wasindeed in serious financialtrouble.3 The minutes of thePrecision boardof directorsmeeting onAugust 3, 1987,with Kay Walkerpresent, relatesthatK. Smith, whobecameactively involvedin the operationof the Compa-ny afterKalicak's departure,had foundthe following sit-uation to exist:1.The I.R.S. is owed approximately $100,000.00.2.ThesuppliersValleyMaterial,NuWay, andothers are owed about $60,000.3.Theunion is carding employeesatTaylor,Morleyworksite constantly,thus killing productivi-ty.4.The companyis losing money on sub work incarpentry, but has some profit in foundation work.iThe Certificate of Incorporation issued on September 22, 1986.2 By that time, the office secretary had been laid off and Precision'soffice equipment moved from rented space in Chesterfield, Missouri, tothe Smith's home where K Smith attempted to unravel the Company'srecords8 Precision's collection informationstatementfiledwith theInternalRevenue Service shows a net loss of $231,205 31 for the 11 monthsending August 31, 1987. PRECISION BUILDERS1075.Kathleen had further reported that previousC.P.A. firm had recommended considering bank-ruptcy for Precision Builders.6.Kathleen further reported that she had dis-cussed the situation with Vince Vogler Attorney atLaw, who specializies in practice of bankruptcy, inlate June and he had advised working with WalkerFinancial and Kay L. Walker to fully evaluate thesituation.Itwas Vince's recommendation that bank-ruptcy be last choice if no other solution was avail-able.7.Vince Vogler had further suggested findingnew investors,changingmanagement(removingRay from day to day control of company)and per-haps forming a new company with new directorsand officers to do foundation work and other activi-ties, and to get rid of unprofitable carpentry.The minutes of that meeting then reflect that KayWalker made the following recommendations:1.That Precision Builders cease doing businesswith Taylor,Morley, and Simon as soon as possiblesince that association had cost the company in tenmonths approximately$200,000.2.ThatWalker Financial be given authority tofind investors and help organize new companywithout Raymond F.Smith Jr. as a stockholder.Ray would be beneficial to new company otherwisehe would seek employment elsewhere.3.That Precision Builders,R.S., Inc.effectiveimmediately cease doing any foundation or carpen-try work.4.Since Precision Builders, R.S., Inc.had ap-proximately$150,000 in forms and equipment thatefforts be made to find some construction firm whowould lease same so as to prevent default on S.B.A.loan securing equipment.5.Walker Financial further suggested that bank-ruptcy not be filed, that efforts for arrangements bemade with I.R.S. and creditors to pay obligations.6.That Raymond and Kathleen pursue all ave-nues for borrowing to satisfy I.R.S. within twelvemonths.The minutes then note:The Board reviewed the above proposals ofWalker Financial and Raymond F. Smith movedthat recommendations be accepted as noted in theminutes.Kathy agreed.Raymond moved to implement recommendationsof Walker Financial and Vince Vogler, and Kathyseconded. Kathy was further directed by the boardto work with Kay L.Walker of Walker Financial,new accountants AmTax,and Vince Vogler & As-sociatesto terminate associationwithTaylor,Morley, and Simon,and cause Precision Builders,R.S., Inc.to cease operations as a sub-contractingcompany and begin doing business as only a leasingcompany of equipment.The minutes of a following meeting of the Precisionboard of directors on August 31, 1987, also attended byKay Walker,read,in relevant part,as follows:Kathleen S.Smith submitted her resignation as aBoard member of Precision Builders R.S., Inc. ef-fective at midnight August 31, 1987.Raymond F.Smith then noted that he had imple-mented directives from the last meeting that effec-tive immediately all construction work done by Pre-cision Builders R.S., Inc.would cease and that em-ployees.would be terminated.Raymond also notedthat he had verbally informed Home Builders Asso-ciation officers of Precision's decisions to cease op-erations and that they had verbally informed him hedidn't have to notify the union since there would beno employees working.Raymond as Chairman proposed that Precisionaccept the following proposal put forth by WalkerFinancial:1.That Precision Builders enter into a flexibleleasewithR.F.S.General Contracting Inc. Theleasewould allow payments sufficient to coverS.B.A. payment,equipment payments,and insur-ance.2.That Precisionmake available to DruryWalker Construction,Inc. and others equipment on"as needed basis" and charge by the hour depend-ing on equipment used.Raymond would be author-ized to set fees.3.ThatRaymond F.Smith continue as Presidentand make all efforts to sell or lease equipment toreduce debt load of Precision.4.That Kathleen S. Smith continue associationwith Precision Builders R.S., Inc.only as a part-time employee.She would continue to sign onchecking account, but could not create additionalcredit for Precision Builders R.S. Inc.Kathleenwould be restricted from making corporate deci-sionswithout Raymond F. Smith's direct approvaland/or advice of Kay L. Walker of Walker Finan-cial.Should her signature be required to expediatebusiness as it was agreed that she could sign as As-sistant Secretary to Corporation,but only under di-rection of Raymond F. Smith Jr.Secretary.5.That Raymond F.Smith purchase interest ofKathleen S. Smith in Precision for $1.00 and thusmaking Raymond F. Smith sole stockholder of saidcorporation.6.The final proposal was that Precision BuildersR.S., Inc.continue as a functioning corporation andasmember of the Home Builders Association.Should the corporation ever decide to re-enter theconstruction business,itwould have preexistinglabor agreement still in force.After much discussion Raymond moved the pre-ceding recommendations be approved and Kathleenseconded. 108DECISIONSOF THE NATIONALLABOR RELATIONS BOARDThe foregoing minutes are consistent with the testimo-ny of K. Smith and Kay Walker,4 and are found to be areasonably accurate summary of the events discussed inthe minutes.As Precision was being reduced from a builder to anequipment supplier in August, RFS was in its formativestages.On August 20, 1987, K. Smith signed Articles ofIncorporation for RFS General Contracting, Inc. whichwere subsequently filed on September 1, 1987, at whichtime a certificate of incorporation issued. The initial fi-nancing of the corporation was K. Smith's purchase of500 shares of common stock at $1 per share. She was thesole incorporator.The corporation's registeredagent waslisted as Gene Walker. Kay Walker persuaded ClaytonC.Maupin Jr., K. Smith's stepfather, to agree to pur-chase 20,000 shares of stock, and Thomas Dempsey, K.Smith's father, to purchase 4000 shares. These oral prom-iseswere reduced to signed subscription agreements onSeptember 5, 1987, whereby Maupin agreed to pay$20,000 for the stock and Dempsey $4000, with an addi-tional promise by Dempsey to loan $1000, said paymentsto be made by June 1, 1988.5 Maupin also loaned $40,000to the Smiths to help pay Precision's tax bills. Maupin,Dempsey, and K. Smith were and are the sole stockhold-ers of RFS. K. Smith is the corporation's president andsecretary,Maupin the vice president, and Dempsey thetreasurer.Kay Walker is the comptroller.On the day of incorporation, September 1, 1987,Maupin and Smith entered into a lease agreement where-by RFS would lease construction equipment from Preci-sion at a minimum rental of $4000 per month and an ad-ditional fee if RFS completes more than 10 foundationsin any month. On October 1, 1987, RFS agreed to leaseoffice space from Walker, Morris, and Walker in Hazel-wood,Missouri,at $125 per month and additional officespace from Smith at his home address ranging from $275to $350 per month. On the same day the directors,Maupin and K. Smith, authorized Maupin and/or Comp-trollerWalker to contract with Smith to be the generalmanager of installation for RFS, with responsibility forall bids and the hiring and firing of hourly employees, atan annual salary of $50,000 to be paid only if Smith's ef-forts assisted RFS in becoming profitable. Smith was alsogiven paid health insurance, a production incentive, anda company vehicle of his choice. The employment con-tract ultimately entered into by Smith and Maupin onbehalf of RFS on October 29, 1987, differs somewhatfrom that authorized on October 1, 1987, and provides asfollows:61.R.F.S. will pay up to $48,000.00 per year forRay's full time serviceas generalforemanand sitemanager.2.R.F.S.will provide Ray with hospitalizationinsurance.3.R.F.S. will provide Ray either by our purchaseor reimbursement should he personally purchase a4 Kay Walker appeared to be a forthright, credible witness, and KSmith was a candid witness who, although confused on occasion, wasclearly trying hard to be responsive and truthfulSNeither Maupm nor Dempsey testified6 Raymond Smith is referred to as Ray in the contractpick- up truck of Ray's choice, providing said truckwill be used exclusively for business.4.R.F.S. will consider bonus of $100.00 per foun-dation should Ray be able to produce a net profit of10%.5.Ray will be accountable for time up to maxi-mum of 48 hours per week.6.Ray will be given full authority to direct workin the field to sign pay checks in the field, to rec-ommend hiring and recommend termination of em-ployees. The final decision on employees will be upto Kathleen S. Smith.7.Ray covenants he will not enter into competi-tionwith R.F.S. for one (1) year after terminationof this agreement. (i.e. for clarification competitionisdefined as running or starting a foundation/-construction company)8.R.F.S. agrees to give Ray a sixty day noticeshould R.F.S. elect to terminate agreement. R.F.S.agrees to show cause for termination and to havedecision reviewed by Kay L. Walker of Walker Fi-nancial for arbitration and review. Both covenant toaccept recommendations and to implement same.9.Vacations are to be for not more than twoweeks.RFS commenced its operations by doing foundationwork for Taylor-Morley, as had Precision. After con-structing three such foundations in September 1987, RFSand Taylor-Morley severed their business relationship.At that time Taylor-Morley owed RFS some money foritswork, and also held Precision's unpaid invoices, butTaylor-Morleywas holding chargebacks to Precisionwhose dollar amount exceeded Precision's unpaid in-voices. In short, RFS was owed money, but Precisionowed money.In negotiating settlement of these claimswith Kay Walker, Taylor-Morley, over Walker's objec-tions, insisted on offsetting the amounts owed by Preci-sion against the moneys due RFS, and would not settleon any other terms. Needing the money in order to meetRFS obligations, Walker agreed. Taylor-Morley's lawyerdrafted the settlement and made out the check in satis-faction thereof.The settlement and the check bothnamed "Ray Smith, R.A. Smith Precision Builders, Pre-cision Builders R.S. Inc., R.F.S. Foundations and Car-pentry" as the parties to the settlement with Taylor-Morley.Thiswas a unilateral act by Taylor-Morleydevoid of probative worth on theissues of alter ego andsingle employer. Moreover, the acceptance of the settle-ment and the check with this objected to connection ofboth firms and Smith personally was under duress andsimilarly is not evidence of an alter ego or single em-ployer situation.Subsequent to its work for Taylor-Morley, RFS hascontinued to do foundation work and is also engaged inthe general contracting of housing construction. It isclear that Smith either directly hires or effectively rec-ommends the hiring of hourly employees and directsthem in their work. He testified without contradictionthat he has hired employees at RFS other than those pre-viously employed by Precision "because the employeesof Precision Builders were all Union employees that I PRECISION BUILDERShad and when Clayton [Maupin]createdRFS I had tofindother employeeswhich werenon-union employeesbecause this was toClayton's instructions."Of the 77employeesemployed byRFS at various times from itsinceptiontoAugust19, 1988,47were previously em-ployees ofPrecision and thus representedby the Union.The complaintdoes not allege the unlawful exclusion ofunion membersfor employment with RFS, nor was thematter litigated.On June 29,1988, Smithwrote the following to theUnion:Precision Builders, R.S., Inc.d/b/a RASMITH isno longer operating as of September30, 1987 andpreparedto negotiate the impact of closing on theemployees.We regret that we did not notify you sooner ofthis closing,as we have justrecentlylearned of ourobligation to bargainwith you on the impact of thisclosing uponthe employees.The partiesstipulated,and I find,that sinceon or aboutSeptember1,1987, andcontinuingto date, RFS hasfailedto pay itsemployeeshealthand welfarebenefits,pension benefits,and vacationfund benefits required bythe Associationcontract,is otherwise failing toapply theterms and conditions of that agreement,and does notrecognizethe Unionas the representativeof its employ-ees.Thusmatters stood when this case was heard.B. Discussion,Further Findings, and ConclusionsThe issues raised bythe pleadingsare (1) whetherRFS and Precision are alter egos and/or whether thetwo are a single employer,and (2) whether the Associa-tion agreementwas unlawfully repudiated by thefailureto apply itsterms and conditionsto RFSemployees.The criteriaapplicable to an alter ego/disguised con-tinuance issue areset forth inFugazyContinentalCorp.,8as follows:In determining whether[one employer] is thealter ego of [another],we must consider a numberof factors,no one of which,taken alone, is the sinequa non of alter ego status.Among these factorsare: common management and ownership;commonbusiness purpose, nature of operations,and supervi-sion;common premises and equipment;commoncustomers,i.e.,whether the employers constitute"the same business in the same market"; as well asthe nature and extent of the negotiations and for-malities surrounding the transaction.We must alsoconsider whether the purpose behind the creation ofthe alleged alter ego was legitimate or whether, in-stead,itspurposewas to evade responsibilitiesunder the Act.The factorsto be considered in determiningwhether ornot two companies constitute a single employer are (1)'David L.Doza Jr,Mark Huck,Michael F.Mathews,Gregory LSmith8 265 NLRB 130 (1982),enfd. 725 F 2d 1416 (D C Cir 1984)109interrelation of operations,(2) common management, (3)centralizedcontrol of laborrelations,and (4)commonownership.It is not necessarythat all four criteria bemet, and noone ofthem is controlling," but the Boardconsiders the degreeof actualand active common con-trolof laborrelations to be a criticalfactor, notwith-standing the presence of common ownershipwith poten-tial control.10 It appears from Board and court decisionson the matter that the existence or nonexistence ofcommoncontrolof labor relations outweighs the absenceor presenceof any othersingle factor enumerated aboveand maywell be "themost significant criteriafor deter-mining single employer status." t lThe ownership of all stock in both corporations byfamilymembers andthe factthat allcorporate officersand directors are membersof the familywarrants a find-ing of common ownership12 and control.There is noshowing ofspecial circumstances compellinga contraryconclusion.13Moreover,the evidenceispersuasive, not-withstanding Respondent's argumentsto the contrary,thatSmith does substantially the same thingfor RFS thathe didas the man in complete chargeof field work atPrecision.I believeit likely onthe basisof the evidencebeforeme that, inasmuch as he isthe onlyperson con-nected with RFS whohas any expertise in the construc-tion business,there is minimal, if any, review by Maupinor KathleenSmithof his conductin hiring,firing, or su-pervisingthe field employees of RFS andtheir foremanin his(Ray Smith's)capacity as "general foreman andsitemanager."Common supervisionof fieldoperations atboth RFSand Precision is clear.The recordsuggeststhathis responsibilitiesat RFS mayeven be greater thanat Precision becausehe nowsolicits andmakes job bids,whereasKalicak hadthose duties at Precision.The injec-tionof Kay Walker into the pictureas a financial advisordoesnot obscure the simplefact bothcompanies wereand are family corporations entered intoby and for thebenefit of familymembers, and owned and managed byfamilymembers.The effort to portrayMaupin andDempsey as disinterested investors involved becauseRFS would be profitableto them isnot convincing. RFSwas established uponthe advice of Walker asa vehicleto utilizeRay Smith's skills in a ventureunburdened bydebtand unpaid taxes forthe purposeof generating suffi-cient earnings to liquidate the obligations of Precision,which werealso the personal obligationsof theSmiths asguarantorsthereof.In order to accomplish these goals, itwas necessary(1) to stop theperformanceof unprofit-able work byPrecision,(2) to establishRFS to continuein the foundationwork withmore realisticjob bidding9 See, e.g,WeldmentCorp., 275 NLRB 1432(1985),FedcoFreightlmes,273 NLRB 399 fn 1 (1984),Watt ElectricCa,273 NLRB655 (1984),SamuelKosoff & Sons,269 NLRB 424,427 (1984),Friedrich Truck Serv-ice, 259 NLRB 1294, 1300(1982).10Watt ElectricCo, 273 NLRB655, 657 in 13 (1984),Shellmaker,Inc., 265 NLRB749, 754(1982),Gerace Construction,193NLRB 645(1971)11Shellmaker,Inc.,supra,SuperSave, 273 NLRB 20, 28 (1984).12Mid-Hudson LeatherGoodsCo., 291 NLRB449 (1988),AdvanceElectric,268 NLRB 1001, 1004 (1984);East TennesseePacking Ca,270NLRB 520,524 (1984),Watt ElectricCo.,273 NLRB655 (1984),Craw-ford Door Sales Co.,226 NLRB 1144(1976).13 See, e.g.,Gilroy Sheet Metal,280 NLRB 1075 (1985) 110DECISIONS OF THENATIONALLABOR RELATIONS BOARDand thus greater profit opportunities, (3) to utilize Preci-sion equipment in viewof RFS'undercapitalization,which Walkerconcedes,(4) to use space in the Smithhome for RFS business,as had been done for Precision,and (5)to utilize Smith's expertise,albeit on a conditionalsalary basis.This arrangement immediately lightened thefinancial burden on Precision and the Smiths by provid-ing regular equipment lease payments to Precision andrental income and salaries and other benefits for Ray-mond and Kathleen Smith,who left her job as a medicalsecretary to manage,withWalker's guidance,RFS' fi-nancial affairs.There is nothing improper per se in sucharrangements.Irecite them for the purpose of illustrat-ing the transition from Precision and RFS was the resultof family cooperation to alleviate the financial problemsof theSmiths, is a family endeavor,and exists for thebenefit of family members.Respondents contend RFS and Precision have nocommon business purpose,and proffers that RFS was es-tablished to do general contracting and real estate devel-opment as well as foundations whereas Precision was es-tablished to do foundation and carpentry work. Thisproffer is based on Respondents'comparison of the arti-cles of incorporation of Precision and RFS. The compar-ison so put forth is erroneous and does not support theargument because the articles of Precision permit generalcontracting and real estate development as do those ofRFS. The real purpose of both is to liquidate existingdebt and proceed to more profitable circumstances, butthis does not answer whether they have a common busi-ness purpose in terms of what they in fact do in thecourse of conducting their business.When Precisionceased building foundations,RFS started building themand still is primarily engaged in that business eventhough it has recently ventured into some general con-tracting and housing development which Precision didnot do, although empowered by its articles of incorpora-tion to so do. As presently constituted, RFS and Preci-sion amount to a single enterprisewithinterrelated oper-ations.In practical terms, neither can exist without theother.RFS needs Precision's equipment, Precision needsits income from RFS to survive because it has no otherincome, and both need Ray Smith and the other familymembers involved, Ray Smith for his expertise and thefamily forits financial support.Thereisno reason to belabor the point that Precisionwas and RFS is engaged in the same business in the samemarket, housing construction in the St. Louis area, andutilizes the same class of suppliers,because that conclu-sion is compelled by the evidence of record.Although Respondent contends that Maupin or K.Smith is the final arbiter in matters touching on labor re-lations at RFS, Maupin is not involved in day-to-day op-erations and neither he nor K. Smith have been shown tohave any expertise in construction work or labor rela-tions.I am persuaded that Smith,who actually runs theentire field operation every day, hires and fires field em-ployees or effectively recommends such action,assigns,supervises, pays, and is otherwise in charge of the totalwork force excepting family members and Kay Walker,is in control of day-to-day labor relations at RFS as hewas at Precision,and plays a dominant role in RFS' op-erations.This conclusion gains some support from theuse of Smith's initialsin the corporate name of RFSwhich was,Ibelieve, designed to inform the industry itwas still dealing with Ray Smith,and amounts to apublic holding out of RFS as a successor to Precisioncontrolled by Smith. The use ofhis initialsin the corpo-rate titlereasonablyimplies some permanence in Smith'stenurewith the Companyand a superior status in thecorporate hierarchy,and I conclude Smith's initials wereusedto convey that veryimpression.Hostility toward union representation is inferable fromSmith's recitation that low productivity by unionized em-ployees at Precision was part of the reason for his lossesthere, and that he was shut down by the Union one dayfor nonpayment of health and welfare funds and on an-other day because some of his employees had not paidtheir union dues.Similarly,Kathleen Smith'sAugust 3,1987 report at the Precision board meeting,"The unioniscarding employeesatTaylorMorleyworksite con-stantly, thuskillingproductivity" shows the Union wasconsidered to be partially responsible for Precision's direstraits.Smith's relation that he did not use Precision em-ployees at RFS becausetheywere union members illus-trates that RFS' attitude toward union affiliation paral-leled that of Precision. Although I conclude and findthat the lack of productivity attributed to union represen-tation by the Smiths played a part in the decision to shutPrecision down as a construction company, the evidencepreponderates to a conclusion the company would nothave been shut down had not it been faced with financialdisastermostly caused by mismanagement of its assetsand underbidding,both allegedly by Kalicak prior to hissudden departure.That the employmentof union mem-berswas largely avoided at RFS after Precision ceaseconstruction does not persuade me that the presence ofunion representation was the root cause of the Precisionshutdown,but I conclude it was a contributing reasontherefor.For these reasons, I conclude General Counselhas shown by a preponderance of the evidence that apurpose behind the creation of RFS was to evade re-sponsibilities imposed bythe Act.Even if this were notso it is settled law that the presence of unlawful motiva-tion is not essential to a finding of alter ego,14 and theevidence on other relevant factors is sufficient.The applicable criteria having been met, I find Preci-sion and RFS to be a single-integrated employer andalter egos.Precision'sduty to bargain with the Unionand itsduty tohonor existingcollective-bargainingagreements with the Union are binding on RFS.15 By re-jecting theexistingcontract with the Union, by failing topay fringe benefit contributions required by that agree-ment, by otherwise failing to apply the terms and condi-tions of that agreement,and by refusing to recognize andbargain with the Union as the representative of RFS em-ployees,Respondent Precision and RFS have violatedSection 8(a)(5) and(1) of the Act.14 See,e.g,Gilroy,supra, fn 115Advance Electric,268 NLRB 1001,1004 (1984). PRECISION BUILDERS111CONCLUSIONS OF LAW1.Respondent Precision and RFS are employerswithin the meaning of Section 2(2), (6), and(7) of theAct.2.Respondents Precision and RFS are a single em-ployerand RFS is the alter ego of Precision.3.TheUnion is a labor organization within the mean-ing of Section 2(5) of the Act.4.All carpentersand joinersemployed byPrecisionand its alter ego RFS,including all employees perform-ing foundation and carpentrywork,constitute a unit ap-propriate for purposesof collectivebargaining within themeaningof the Act.5.At alltimes material Carpenters'District Council ofSt.Louis, affiliatedwith UnitedBrotherhood of Carpen-ters and Joinersof America, AFL-CIO hasbeen the ex-clusive collective-bargaining representative of the em-ployees in the aforesaid appropriate unit.6.By failing and refusing to recognize and bargainwiththe Union as the exclusive representative of its em-ployees in the appropriate unit, by failing to honor theexisting collective-bargaining agreement with respect tosuch employees,and by failingto apply tosuch employ-ees the terms and conditions of the agreement,Precisionand RFS have violated Section 8(a)(5) and(1)of theAct.7.Theaforesaid violations of theAct are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHavingfoundthat Precisionand RFS have violatedSection 8(a)(5) and(1) of the Act, my recommendedOrder willrequire them to cease and desisttherefromand take affirmative action designedto effectuate thepolicies of the Act.Inasmuch as RFS is the alter ego of Precision and thetwo are a single employer continuing to operate the samebusiness,but have failedand refused to recognize theUnion asthe collective-bargainingrepresentative of RFSemployeesor to applythe termsof the collective-bar-gaining agreement between Precisionand the Union, IshallrecommendRFS be orderedto recognize theUnion as therepresentative of its employees and tohonor and apply the terms of thatagreement,and anysubsequent agreement,to its employees. I shall also orderPrecisionand RFSto makethe contractuallyestablishedpayments due on and after September1, 1987, to the var-ious trust funds establishedby the collective-bargainingagreement, with interest in accordancewiththe criteriaset forth inMerryweather Optical Co.,240 NLRB 1213,1216 fn. 7 (1979), and byreimbursing unit employees forany expensesthey incurredas a resultof theunlawfulfailure to make such required payments,as provided inKraft Plumbing& Heating,252 NLRB 891 fn. 2 (1980).Precision and RFS are also ordered to make their em-ployeeswhole for any loss ofwages sufferedby virtue ofthe failure to apply the collective-bargaining agreementto RFS employees,'awith interest.' 7On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed'sORDERRespondent Precision and RFS,Festus,Missouri, theirofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to recognize and bargain with the Unionas the exclusive representative of its employees in the ap-propriate unit with respect to wages, hours, workingconditions,or other terms or conditions of employmentof said employees,and refusing to honor the collective-bargaining agreement herein found applicable to thoseemployees.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteedthem bySection 7of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)Complywith the terms and conditionsof the col-lective-bargaining agreement between the Associationand the Union to which Precision and RFS are boundretroactively to September 1, 1987, and prospectivelyuntil such time as proper and timely notice of cancella-tion is given in the manner set forth in the collective-bar-gaining agreement,includingmaking the appropriatetrust funds and the employees whole in the manner de-scribed in the remedy section of this decision.(b)On request,recognize and bargain with the Unionas the exclusive representative of the employees in thefollowing appropriate unit concerning terms and condi-tions of employment:All carpenters and joiners employed by PrecisionBuilders,R.S. Inc.and its alter ego RFS GeneralContracting, Inc., including all employees perform-ing foundation and carpentry work.(c)Preserve and, on request,make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records, timecards,personnel records and reports,and all other records nec-essary to analyze the amounts due under the terms ofthis Order.(d) Post at its facilities in Festus and Hazelwood, Mis-souri,and at its jobsites,copies of the attached notice18 SeeJohnson Electric Ca,196 NLRB 637 fn 1(1972).17 In accordance with its decision inNew Horizonsfor theRetarded,283 NLRB 1173 (1987),interest on and after January 1,1987, shall becomputed at the"short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendment to 26 U.S.C. § 6621.Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U S C § 6621),shall be computed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977).18 If no exceptions are filed as provided in Sec 102 46 of the Rules andRegulations of the National Labor Relations Board,the findings,conclu-sions,and recommended Order herein shall, as provided in Sec.102.48 ofthe Rules and Regulations,be adopted by the Board and become its find-ings, conclusions,and Order,and all objections to them shall be deemedwaived for all purposes. 112DECISIONS OF THENATIONALLABOR RELATIONS BOARDmarked "Appendix.""' Copies of the notice, on formsprovided by theRegional Director for Region14, afterbeing signedby theRespondent's authorized representa-tive, shall be posted by the Respondent for 60 consecu-tive in conspicuous places including all places where no-tices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered,defaced or covered by any othermaterial.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.19 If thisOrder isenforced by a judgmentof a United States Court ofAppeals,the words in the notice reading"Posted by Order of the Na-tional LaborRelations Board"shall read"Posted Pursuant to a Judgmentof theUnited StatesCourt of AppealsEnforcingan Order of theNation-alLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited States GovernmentWE WILL NOT refuse to recognize and bargain withCarpenters'District Council of St.Louis, affiliated withUnited Brotherhood of Carpenters and Joiners of Amer-ica,AFL-CIO as the exclusive bargaining representativeof our employees in the following appropriate unit:All carpenters and joiners employed by PrecisionBuilders,R.S. Inc.and its alter ego RFS GeneralContracting,Inc., including all employees perform-ing foundation and carpentry work.WE WILL NOT repudiate the collective-bargainingprocessby withdrawingrecognitionfrom the above-named Union as the exclusivecollective-bargaining rep-resentativeof ourunit employees,and WE WILL NOTrefuse tofollow the collective-bargaining agreements ap-plicable to our unit employees.WE WILL NOT in any like orrelatedmanner interferewith,restrain,or coerce you inthe exerciseof the rightsguaranteedyou bySection7 of the Act.WE WILL,on request,bargain withthe above-namedUnionas the exclusive representativeof all the employ-ees in the appropriate unit concerningratesof pay,wages,hours of work, and otherterms andconditions ofemployment.WE WILL comply with the terms and conditions of thecollective-bargaining agreementbetween the Union andthe HomeBuilders Associationto which Precision Build-ers,R.S., Inc.,and RFS General Contracting,Inc. arebound retroactivelyto September1, 1987, and prospec-tivelyuntilsuchtime asproper and timely notice of can-cellation is given in the manner setforthin said agree-ment.WE WILLmakewhole ourunit employeesby transmit-tingthe contributions owed to the Union's health andwelfare,pension,vacationand holiday, and other fundspursuant to the termsof our collective-bargaining agree-mentwith the Union,and by reimbursing unit employeesfor anymedical,dental, or anyother expenses ensuingfrom our unlawful failure tomake suchrequired contri-butions.WE WILL alsomake ouremployees whole for anywages lost asa result of our refusal to comply with theterms of the collective-bargaining agreement,with inter-est.PRECISION BUILDERS,R.S., INC. AND RFSGENERAL CONTRACTING, INC.